Exhibit 10.1 Execution Version AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 10, 2016 among PLANET INTERMEDIATE, LLC,as Holdings, PLANET FITNESS HOLDINGS, LLC,as Borrower, The Lenders Party Hereto - and - JPMORGAN CHASE BANK, N.A.,as Administrative Agent JPMORGAN CHASE BANK, N.A., Guggenheim Securities, LLC, BARCLAYS BANK PLC, BMO Capital Markets Corp. and U.S. Bank National Association,as Joint Bookrunners and Joint Lead Arrangers 59562360_4 AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 10, 2016 (this “Second Amendment”), among PLANET INTERMEDIATE, LLC, a Delaware limited liability company (“Holdings”), PLANET FITNESS HOLDINGS, LLC, a New Hampshire limited liability company (the “Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative Agent”).
